Name: Commission Regulation (EEC) No 2531/77 of 17 November 1977 amending Regulation (EEC) No 1594/70 as regards the acidification of certain wines and wine products
 Type: Regulation
 Subject Matter: food technology;  health;  information technology and data processing;  farming systems;  economic geography;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31977R2531Commission Regulation (EEC) No 2531/77 of 17 November 1977 amending Regulation (EEC) No 1594/70 as regards the acidification of certain wines and wine products Official Journal L 294 , 18/11/1977 P. 0010 - 0010 Greek special edition: Chapter 03 Volume 19 P. 0183 Spanish special edition: Chapter 03 Volume 13 P. 0120 Portuguese special edition Chapter 03 Volume 13 P. 0120 COMMISSION REGULATION (EEC) No 2531/77 of 17 November 1977 amending Regulation (EEC) No 1594/70 as regards the acidification of certain wines and wine products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provisions for the common organization of the market in wine (1), as last amended by Regulation (EEC) No 2211/77 (2), and in particular Article 20 (4) thereof, Whereas Regulation (EEC) No 2211/77 amended Regulation (EEC) No 816/70 to the effect that in exceptional years and under certain conditions additional acidification of basic products, certain table wines and quality wines psr may be authorized ; whereas, consequently, in order to enable this new practice to be monitored, and pending measures governing oenological practices and treatments, Commission Regulation (EEC) No 1594/70 of 5 August 1970 on the notification, carrying out and control of the processes of enriching, acidifying and deacidifying wine (3), should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The first subparagraph of Article 4 (1) of Regulation (EEC) No 1594/70 is hereby amended to read as follows: "1. Acidification of the products mentioned in Article 20 (1) and (2) of Regulation (EEC) No 816/70 may be carried out with tartaric acid only." Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 99, 5.5.1970, p. 1. (2)OJ No L 256, 7.10.1977, p. 1. (3)OJ No L 173, 6.8.1970, p. 23.